Citation Nr: 1505307	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for acquired mental disorders, to include depression, paranoia, attention deficit disorder (ADD), and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, which denied the Veteran's service connection claim for an acquired mental disorder, to include depression, paranoia, and ADD.  See January 2012 RO Rating Decision, November 2012 Statement of the Case, and December 2012 Substantive Appeal.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the transcript has been associated with the Veteran's electronic record file.  In November 2013, the Board remanded this appeal for further development.  That development having been completed, the claim is now ready for appellate review.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  Virtual VA contains the Board videoconference hearing transcript, VA treatment records and addendum medical opinion, and other duplicative or non-relevant documents with respect to this appeal.  VBMS contains other duplicative documents with respect to this appeal.


FINDING OF FACT

Acquired mental disorders, to include depression, paranoia, ADD and PTSD, are not etiologically due to the Veteran's military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for acquired mental disorders, to include depression, paranoia, ADD and PTSD, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2011 letter, sent prior to the January 2012 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for paranoia, depression, and ADD.  In the February 2012 notice of disagreement, the Veteran augmented his claim with an allegation of suffering from PTSD.  The RO provided the Veteran with an April 2012 VCAA letter with respect to his claim for PTSD and decided the Veteran's PTSD claim in the November 2012 SOC.  These letters provided notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Furthermore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment and examination records, and Social Security Administration disability records have been obtained and considered.  In regard to the Veteran's claim, he was afforded a VA mental disorders disability examination in November 2012.  Moreover, pursuant to a November 2013 Board remand, the November 2012 VA examiner provided an addendum opinion after reviewing the claims file which contained historical mental health treatment records added after the November 2012 VA examination.  The Board finds the examination and opinions are adequate because the examiner reviewed the Veteran's claims file, considered the contentions of the Veteran, examined the Veteran, and supported her respective opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vekt. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Pursuant to the Board's remand, in a December 2013 letter, the Veteran was requested to complete and return authorization forms to obtain private medical records.  However, the Veteran failed to respond.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ confirmed with the Veteran that the issue on appeal was service connection for acquired mental disorders, to include depression, paranoia, ADD, and PTSD.  In addition, the VLJ explained to the Veteran the RO's reason for denying his claim on appeal and what the evidence must show to obtain service connection.  The Veteran testified as to the in-service incident which led to his mental disorders.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.  Thus, the Board finds that VA has fully satisfied the duty to assist.  

In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for a disability requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The Board finds that the Veteran has been diagnosed with multiple mental disorders.  The November 2012 VA examiner, a clinical psychologist, diagnosed the Veteran for major depressive disorder.  She noted the Veteran has a history of PTSD, ADHD and amphetamine abuse.  See November 2012 VA Mental Disorders Examination Report.  The Veteran's VA mental health treatment records contain diagnoses and treatment for ADD/ADHD, anxiety disorder, and PTSD stemming from childhood trauma.  See July 2012 VA Mental Health Note.

Acquired Mental Disorder - Depression

The Veteran contends that he is entitled to service connection for the residuals of depression.  Specifically, the Veteran asserts that his accelerated separation from service after being assaulted by another service member caused him to suffer from depression. 

The Board has considered the Veteran's assertion.  The Board recognizes that competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In this case, the Veteran states that his depression is the result of an in-service assault and subsequent dismissal from the service.  The record evidence fails to demonstrate that the Veteran has the requisite training or expertise to offer a medical opinion as complex as determining the underlying psychiatric cause of his depression (or other mental disorders).  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's opinion is not competent.  

Since the Veteran's etiological opinion is not competent, the Board assigns no probative weight to the Veteran's assertion that his depression was caused by his in-service assault or his accelerated dismissal from service.  Moreover, crucially, the record evidence shows that the Veteran has made inconsistent statements as to the initial onset and the cause of his depression.  At a medical evaluation performed pursuant to the Veteran's Social Security disability claim, the Veteran reported "a 20-year history of depression but is unsure of the etiology."  See April 2006 Medical Report.  On another occasion, he stated "I've had depression for years - since I was about 20.  It just [h]it me out of the blue."  See December 2011 Psychologist Report.  He reported that he was hospitalized in 1980 because "I was seeing things, hearing things, and catatonic.  I think that's when I got depressed too."  Id.  At his November 2012 VA examination, the Veteran reported he first became aware of "symptoms of depression in approximately 1979", after discharge from service.  See November 2012 VA Examination Report.  Thus, the record does not contain credible lay evidence that the Veteran had symptoms in service and ever since service due to in-service events.  The Board further observes that the Veteran's service personnel records show that he admitted to orally ingesting an illicit drug while in basic training and was found to have ingested a controlled substance - lysergic acid diethylamide - on two separate occasions during basic training.  See Service Personnel Record at p.13 and p.18.  Moreover, during a May 2006 psychological evaluation performed for his Social Security disability claim, the Veteran informed the psychologist that he was "kicked out of basic training for drugs."  See May 2006 Psychological Evaluation.  Indeed, the service personnel records show that the Veteran's discharge was on account of "misconduct due to in-service drug abuse."  The service personnel records show that the circumstances surrounding the Veteran's discharge are different than the Veteran's current assertions that he was discharged because he got in a fight and that he was wrongfully accused of being the aggressor.  The Board finds the service personnel records more probative because they are official documents prepared for official purposes and because of the records proximity to service rather than the Veteran's current recollections, especially in light of inconsistencies in statements made by the Veteran regarding the onset of his symptoms highlighted above.  Thus, there is no credible evidence of the circumstances surrounding the Veteran's discharge as currently alleged.  In the absence of credible evidence of an in-service event, it follows that there can be no credible evidence that purports to link any current disability to the in-service event. 

Indeed, the Board assigns great probative weight to the November 2012 and January 2014 opinions made by the VA psychologist.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The VA examiner of record, who has extensive medical training and after a thorough interview of the Veteran and review of the evidence of record, concluded that it was less likely as not that his "major depressive disorder" was caused by or a result of military experiences.  The VA examiner reasoned that the record evidence did not show the Veteran was ever treated for depression while in service and was first treated for depression after service separation.  See November 2012 VA Examination Report.  Additionally, after reviewing the Veteran's augmented historical treatment records, the VA examiner reasoned that "[t]here is no evidence that he was treated for a mental disorder until he was psychiatrically hospitalized on 01/19/1981; records indicate that the "recent" episode of depression was related to psychosocial stressors such as separation from his wife."  See January 2014 VA Medical Opinion.  The VA examiner also noted "[s]ubsequent mental health evaluations do not identify the fight that occurred in the military as contributing to the onset of mental health symptoms."  Id.  She concluded that there is not compelling evidence in the medical records that the Veteran's separation from the military contributed to the onset of psychopathology.  Id.  The Board finds the VA examiner's negative etiological opinion is competent and credible as it is supported by her clinical findings and well reasoned.  Accordingly, the Board gives the VA examiner's medical opinion great weight.

Therefore, as the preponderance of the competent record evidence shows the Veteran's symptoms of depression are not related to his military service, he is not entitled to service connection for depression.

Acquired Mental Disorder - Post Traumatic Stress Disorder

In general, the Veteran contends that he is entitled to service connection for PTSD because his military service caused his PTSD.

The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102.  As stated above, the Veteran's etiological opinion of his acquired mental disorders is not competent evidence.  The competent medical evidence shows that the Veteran's PTSD stems from his traumatic childhood experiences.

The Veteran was diagnosed with PTSD in July 2012.  See July 2012 VA Mental Health Note.  The VA clinician's PTSD diagnosis was based on the Veteran's disclosure of childhood trauma which he was not willing to further discuss.  Id.  The Board notes that at his psychological evaluation for his Social Security Disability Income claim, he reported that for three years when he was a child, his stepfather molested him.  See December 2011 Psychology Report.  During a VA mental health session, the Veteran complained of sexual trauma during childhood.  See September 2012 VA Mental Health Note.  At his VA examination, the Veteran reported having dreams about basic training when he got into a fight.  See November 2012 VA Examination Report.  The Veteran reported when he is in a crowded bus he feels jittery, gets a cold sweat, experiences elevated blood pressure, and charges off the bus.  Id.  He reported his level of worrying as "about the normal amount".  Id.  The VA examiner found that the Veteran did not meet the criteria for PTSD related to military events.  Id.  The VA examiner opined that the Veteran's symptoms of paranoia and PTSD are likely related to childhood trauma.  Id.  After reviewing the supplemented evidence in the Veteran's claims file, the VA psychologist concluded that "it is less likely as not (less than 50:50 probability) that any current acquired psychiatric disorder arose during service or is otherwise related to any incident of service, to include a rushed discharge from service due to an in-service fight."  See January 2014 Medical Opinion.  The examiner specifically indicated that there was no compelling evidence in the medical records that the Veteran's separation from the military contributed to the onset of the psychopathology.  Thus, the record contains no competent and credible evidence of a relationship between the Veteran's symptoms to service whether considered under 38 U.S.C.A. § 1131 or 38 U.S.C.A. § 1111.  The in-service event is not substantiated by credible evidence and the opinion of record is negative.  The evidence of record compels the conclusion to which reasonable minds could not differ that the Veteran's PTSD is not related to his military service, so he is not entitled to service connection for PTSD.

Acquired Mental Disorder - Attention Deficiency Disorder 

In general, the Veteran contends that he is entitled to service connection for ADD because his military service caused his ADD.

Here also, the Veteran's theory of entitlement to service connection with respect to ADD is based on speculation.  The Board notes that, under 38 C.F.R. § 3.102, service connection may not be established on the basis of speculation.  Rendering a diagnosis of and an etiological opinion of complex mental disorders is beyond the realm of common knowledge and experience.  See Randolph, 590 F.2d at 846.  The Veteran's lay opinion that his ADD was caused by military service is not competent evidence.

In August 2009, the Veteran was diagnosed with Attention-Deficit/Hyperactivity Disorder (ADHD), combined type.  See August 2009 Level II Psychological Evaluation Report.  The psychologist found the Veteran "was diagnosed with a learning disability and also with ADHD" while in grade school.  Id.  The Veteran reported taking Ritalin medication and getting resource help in grade school.  Id.  Subsequently, the Veteran reported to a VA clinician that he has dealt with ADHD "all his life" and believed onset was prior to age 7.  See January 2011 VA Mental Health Note.  The VA examiner opined "there is no evidence that the Veteran acquired an attention problem during the military and medical records indicate that he has struggled with inattention over the course of his lifespan."  See November 2012 VA Examination Report.  Furthermore, the VA examiner concluded that "it is less likely as not (less than 50:50 probability) that any current acquired psychiatric disorder arose during service or is otherwise related to any incident of service, to include a rushed discharge from service due to an in-service fight."  See January 2014 Medical Opinion.  The examiner specifically indicated that there was no compelling evidence in the medical records that the Veteran's separation from the military contributed to the onset of the psychopathology.  Thus, the record contains no competent and credible evidence of a relationship between the Veteran's symptoms to service whether considered under 38 U.S.C.A. § 1131 or 38 U.S.C.A. § 1111.  The in-service event is not substantiated by credible evidence and the opinion of record is negative.  The evidence of record compels the conclusion to which reasonable minds could not differ that the Veteran's ADHD is not related to his military service.  Thus, the Veteran is not entitled to service connection for ADD.

Acquired Mental Disorder - Paranoia

The Veteran contends that he is entitled to service connection for paranoia because his military service caused his paranoia.  Diagnosis of mental disorders must conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125(a).  The VA psychologist attributed the Veteran's paranoia as a symptom of his PTSD.  See November 2012 VA Examination Report.  The Veteran contends that he suffers from paranoia due to service but as a layman, he lacks the specialized training and knowledge to provide a nexus opinion on a complicated nexus medical question.  Accordingly, his nexus opinion is not competent evidence.  As there is no competent record evidence diagnosing the Veteran with paranoia due to service, the Board finds that service connection may not be established for paranoia.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for acquired mental disorders.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired mental disorder, to include depression, paranoia, ADD, and PTSD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


